Name: Commission Implementing Regulation (EU) 2016/1997 of 15 November 2016 amending Implementing Regulation (EU) No 808/2014 as regards the amendment of rural development programmes and monitoring of actions to support integration of third-country nationals, and correcting that Regulation
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  EU finance;  economic policy;  international law;  migration;  regions and regional policy
 Date Published: nan

 16.11.2016 EN Official Journal of the European Union L 308/5 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1997 of 15 November 2016 amending Implementing Regulation (EU) No 808/2014 as regards the amendment of rural development programmes and monitoring of actions to support integration of third-country nationals, and correcting that Regulation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (1), and in particular Article 12, Article 66(5), Article 67 and Article 75(5) thereof, Whereas: (1) Article 4(2) of Commission Implementing Regulation (EU) No 808/2014 (2) sets the maximum number of amendments to rural development programmes that Member States may submit to the Commission. Experience has shown that the maximum number of programme amendments should be increased to enable Member States to submit a limited number of additional amendments over the programming period. The cases in which the maximum number of programme amendments does not apply should be clarified and should include the amendments related to the adoption of certain emergency measures or to the new delimitation of areas facing significant natural constraints referred to in Article 32(5)(b) of Regulation (EU) No 1305/2013. (2) The success of rural development programmes depends not only on good governance and their full implementation, but also on the readiness to adapt to new challenges and changing circumstances such as the migration crisis. In order to ensure good coordination of all existing intervention mechanisms, EAFRD support to actions targeted to integration of third-country nationals should be monitored at Union level. (3) In point 1 of Part 2 of Annex III to Implementing Regulation (EU) No 808/2014, the Leader logo has erroneously not been inserted. This should be corrected. In point 1 of Annex IV, the reference to less favoured areas should be corrected. It should be replaced by a reference to areas facing natural or other specific constraints. (4) Implementing Regulation (EU) No 808/2014 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Rural Development Committee, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 808/2014 is amended as follows: (1) Article 4(2) is replaced by the following: 2. Programme amendments of the type referred to in Article 11(a)(i) of Regulation (EU) No 1305/2013 may be proposed no more than three times during the duration of the programming period. For all other types of amendments combined: (a) a single amendment proposal may be submitted per calendar year and per programme, with the exception of the year 2023 in which year more than a single amendment proposal may be submitted for amendments concerning exclusively the adaptation of the financing plan, including any resulting changes to the indicator plan; (b) three additional amendment proposals per programme may be submitted during the duration of the programming period. The maximum number of amendments referred to in the first and second subparagraphs shall not apply: (a) in case emergency measures due to natural disasters, catastrophic events or adverse climatic events formally recognized by the competent national public authority, or due to a significant and sudden change in the socioeconomic conditions of the Member State or region, including significant and sudden demographic changes resulting from migration or reception of refugees, need to be taken; (b) in case an amendment is necessary following a change to the Union legal framework; (c) following the performance review referred to in Article 21 of Regulation (EU) No 1303/2013; (d) in case of a change in the EAFRD contribution planned for each year referred to in Article 8(1)(h)(i) of Regulation (EU) No 1305/2013 resulting from developments relating to the annual breakdown by Member State referred to in Article 58(7) of that Regulation; the proposed amendments may include consequential changes in the description of measures; (e) in case of changes related to the introduction of financial instruments referred to in Article 37 of Regulation (EU) No 1303/2013; or (f) in case of changes related to the introduction of the new delimitation referred to in Article 32(5)(b) of Regulation (EU) No 1305/2013.; (2) Article 5(4) is replaced by the following: 4. Except in cases of emergency measures due to natural disasters, catastrophic events or adverse climatic events formally recognized by the competent national public authority, or due to a significant and sudden change in the socioeconomic conditions of the Member State or region, including significant and sudden demographic changes resulting from migration or reception of refugees, changes to the legal framework, or changes resulting from the performance review referred to in Article 21 of Regulation (EU) No 1303/2013, requests for amendment of the national framework referred to in paragraph 2 may be submitted only once per calendar year before 1 April. By way of derogation from the second subparagraph of Article 4(2), changes in programmes that result from such revision may be done in addition to the amendment proposals submitted in accordance with that subparagraph.; (3) Article 14(4) is replaced by the following: 4. For types of operations where a potential contribution to focus areas referred to in Article 5, first paragraph, point (2)(a), Article 5, first paragraph, points (5)(a) to (d), and Article 5, first paragraph, point(6)(a) of Regulation (EU) No 1305/2013 is identified, or for types of operations where a potential contribution to the integration of third-country nationals is identified, the electronic record of the operations referred to in Article 70 of Regulation (EU) No 1305/2013 shall include flag(s) to identify those cases where the operation has a component contributing to one or more of those focus areas or goal.; (4) Annexes III, IV and VII are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 487. (2) Commission Implementing Regulation (EU) No 808/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1305/2013 of the European Parliament and of the Council on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 227, 31.7.2014, p. 18). ANNEX Annexes III, IV and VII to Implementing Regulation (EU) No 808/2014 are amended as follows: (1) in point 1 of Part 2 of Annex III, point (b) is replaced by the following: (b) for the actions and measures financed by LEADER, the LEADER logo: ; (2) in point 1 of Annex IV, indicator C32 is replaced by the following: C32. Areas facing natural or other specific constraints; (3) in point 1(b) of Annex VII, the entry Table C is replaced by the following:  Table C: Breakdown for relevant outputs and measures by type of area, gender and/or age, and by operations contributing to the integration of third-country nationals.